Citation Nr: 0526490	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for hepatitis B and C.


REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from May and September 2002 decisions, and a November 2004 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  In the May 
and September 2002 rating decisions, the RO denied the 
veteran's claim for service connection for hepatitis B and C.  
In the November 2004 rating decision, the RO denied his 
petition to reopen his claim for service connection for a low 
back disorder because new and material evidence had not been 
received.  

In June 2004, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  At the hearing, his representative raised an 
additional claim - whether there was clear and unmistakable 
error (CUE) in the RO's May 1972 rating decision relating to 
his claim for service connection for a low back disorder.  
But since this additional claim has not been adjudicated by 
the RO, much less denied and timely appealed to the Board, it 
is referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider it.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  In May 1972, the RO denied the veteran's claim for 
service connection for a low back disorder, and he did not 
timely appeal.

2.  The additional evidence received since that May 1972 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  The medical evidence indicates the veteran's hepatitis B 
and C did not originate in service and is not otherwise 
causally related to his military service, including a human 
bite to his right ear.


CONCLUSIONS OF LAW

1.  The RO's May 1972 decision denying the veteran's claim 
for service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

3.  The veteran's hepatitis B and C were not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  With regard to the 
veteran's claim for service connection for hepatitis B and C, 
the RO sent him VCAA notices in March and April 2002, before 
the RO's initial decisions in May and September 2002.  With 
regard to the petition to reopen his claim for service 
connection for a low back disorder, VCAA notice was provided 
in July 2004, so before the RO's initial decision in November 
2004.  Therefore, this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The March and April 2002 VCAA notices and the November 2004 
VCAA notice provided the veteran with notice of the evidence 
needed to support his claims that was not on record at the 
time of the letters, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The November 2004 letter also asked him to provide 
any evidence in his possession that pertained to his petition 
to reopen his previously denied claim for service connection 
for a low back disorder, satisfying the "fourth element" 
notice requirement as described above.  The March and April 
2002 VCAA, while satisfying the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, did not include the specific language of the 
"fourth element."  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the March and April 2002 VCAA letters did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim for service connection for hepatitis B and C.  
The letters requested that he provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private treatment records were 
also submitted by Hill Health Center.  In addition, a VA 
examination was scheduled in January 2003 for his hepatitis.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Reopening the Claim for Service Connection for 
a Low Back Disorder

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Here, the veteran's initial claim for service connection for 
a low back disorder was denied by the RO in May 1972.  He did 
not appeal that decision.  Thus, the RO's decision became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  Furthermore, this, in turn, means there must be 
new and material evidence since that decision to reopen these 
claims and warrant further consideration of them on a de novo 
basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
So the amended version only applies to applications to reopen 
that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen this claim was received in 
May 2004, so after this cutoff date.  Therefore, the amended 
version of 38 C.F.R. § 3.156(a), providing a new definition 
of new and material evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence on record at the time of the May 1972 decision 
included the veteran's SMRs, which indicated the veteran fell 
and injured his back in July 1971.  He was hospitalized for 8 
days.  There was a low back contusion, lower lumbar 
tenderness, and some guarding.  But upon contemporaneous 
objective physical examination, there were no abnormalities.  
Subsequently, he was placed on limited duty assignment until 
being discharged in December 1971.  The November 1971 report 
of medical examination prior to separation indicates he had 
chronic back pain, but with no clinical symptoms.  Objective 
physical examination was again within normal limits.  

Also on record was a report of a February 1972 VA 
examination.  The veteran reported occasional low back pain.  
The VA examiner, however, found no orthopedic pathology upon 
contemporaneous objective examination.  The X-ray report 
noted sacralization of the body of the L-5 vertebrae, and a 
normal lumbosacral spine.

In the May 1972 rating decision, the RO denied the veteran's 
claim because no diagnosis or orthopedic pathology was found 
during the February 1972 VA examination.

The evidence received since the RO's May 1972 includes 
private medical records from Health Hill Center dated from 
September 1991 through February 2003.  These records 
primarily relate to ongoing treatment for other unrelated 
conditions.  An October 2000 note indicates there was 
evidence of mild degenerative changes 
(i.e. osteoarthritis) of the cervical spine at the C4-6 
levels confirmed by X-ray.  There was no mention, however, of 
any abnormalities relating to the lumbosacral spine.

VAOPT records indicate the veteran first complained of low 
back pain in December 2003 in the midline of his back without 
radiation.  He attended physical therapy in March, April, and 
May 2004.  He also complained of back pain during a July 2004 
appointment for hepatitis.  There was no specific diagnosis 
given, and there were no objective orthopedic findings.

The evidence submitted since the RO's May 1972 rating 
decision is new in that it has not previously been 
considered, but it is not material.  The October 2000 private 
medical record indicates the veteran has osteoarthritis of 
the cervical spine, but makes no mention of any abnormality 
of his lumbosacral spine (i.e. his lower back).  Likewise, 
there is no mention of low back pain or a low back disorder 
in the remaining private medical records that span from 1991 
through 2003.

VAOPT records in 2003 and 2004 indicate the veteran 
complained of low back pain and attended three physical 
therapy sessions.  There was no diagnosis made or objective 
physical findings of a low back disability.  The absence of a 
diagnosis and underlying orthopedic pathology was the 
original basis for denial of his claim.  So these VAOPT 
records are not material in that they do not tend to prove 
the essential element that was the specified basis for that 
last final disallowance of this claim.  See Evans, 9 Vet. 
App. at 284.  

Inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is otherwise inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


Entitlement to Service Connection for Hepatitis B and C

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

In this case, the veteran's SMRs are negative for any 
indication of hepatitis B or C.  Private medical records from 
Hill Health Center indicate he was first diagnosed with 
chronic hepatitis in November 1991.  Subsequent testing 
confirmed a diagnosis of hepatitis B and C.  

In the April 2002 VCAA letter, the RO asked the veteran to 
identify his possible risk factors for hepatitis.  In May 
2002, his representative responded by stating that the 
veteran could have received a blood transfusion during his 
stay in the hospital in 1971 for his low back injury.  Other 
than this, the veteran denied any other risk factors.  Since 
then, he has identified another possible risk factor.  During 
service, he said he was exposed to blood during bar fights 
(see transcript of August 2005 hearing, pg. 8).  
Specifically, in June 1970, he was in a fight and his right 
ear was bitten (see also, transcript of January 2003 hearing 
before a Decision Review Officer (DRO), pg. 2).  His SMRs 
confirm that he had a human bite to the right ear with a 
through and through wound that was sutured and dressed.  

The report of a January 2003 VA examination indicates the 
veteran denied having any blood transfusions, intravenous 
drug use, piercing, tattoos, or hemodialysis.  He denied 
risky sexual behaviors, stating that he always uses 
protection.  [The Board observes that his SMRs indicate that 
prior to induction, on his October 1969 report of medical 
history, he reported that he had a history of gonorrhea.]  He 
said that he got in a number of fights during service, and 
remembered a specific incident where his ear was bitten off 
and there was a lot of blood.  He said he believed that this 
is when he contracted hepatitis.  He also said that he 
received a lot of vaccines and that sometimes the needles 
were not clean.  The VA examiner, however, opined:

There is not sufficient evidence to assume that 
the fight, which caused his ear injury, or the 
vaccines given to [the veteran] in the military, 
are the reason he has [hepatitis] b or c.  He 
does have other risk factors for hepatitis which 
started and continued since the service as noted 
above.  Therefore, it is not 'at least as likely 
as not' that the inservice incident where his ear 
was almost severed, is the reason he contracted 
hepatitis.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his hepatitis B and C to his service in the military that 
ended many years ago.  Id.  And unfortunately, there is no 
competent medical evidence on record establishing this 
necessary link.  In fact, the medical evidence is to the 
contrary.

For these reasons, the claim for service connection for 
hepatitis B and C must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.

The claim for service connection for hepatitis B and C is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


